Citation Nr: 0010962	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1952, from October 1952 to September 1953, and from March 
1955 to September 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  A hearing was held before a hearing officer 
at the RO in January 1997, and the hearing officer's decision 
was entered in March 1997.  The appeal was last before the 
Board in February 1999, at which time the Board reopened the 
veteran's previously denied claim for service connection for 
heart disease and remanded the (reopened) claim to the RO for 
further development and readjudication on a de novo basis.  
Following completion of the requested development, the RO, in 
a Supplemental Statement of the Case mailed to the veteran in 
August 1999, continued to deny the benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Coronary artery disease was first assessed a number of years 
after the veteran's separation from service, and is not shown 
to be otherwise related thereto.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service, nor may it be presumed or inferred to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

The veteran asserts that, in the aftermath of experiencing 
chest pain, he was hospitalized in service in May 1956.  He 
states that although he was ultimately diagnosed as having a 
muscle strain by a military physician named "Dr. Orey", he 
had also been examined by another individual, one "First Lt. 
Gus T. Dallas", who specifically informed the veteran that he 
had suffered "a heart attack".  He contends, in essence, that 
his presently assessed coronary artery disease, 
notwithstanding its initial diagnosis subsequent to service, 
must therefore be deemed to have had its onset in service.

The report pertaining to the veteran's April 1948 service 
entrance examination is negative for any reference to organic 
heart disease.  Thereafter, in mid-May 1956, the veteran is 
shown to have been hospitalized pursuant to a complaint of 
experiencing non-radiating chest pain.  On inquiry, the 
veteran related that he had never experienced "heart trouble" 
with exertion; his blood pressure was 120/80, and his heart 
was not enlarged.  Diagnostic studies included an 
electrocardiogram (for which an apparent tracings report, 
undated and uninterpreted, is of record) and the initial 
impression, rendered on May 17, 1956, was questionable (i.e., 
"???") "heart infarction (syncope)".  The discharge 
diagnosis, dated May 26, 1956, implicated pectoral muscle 
strain.

Subsequent to service, when he was examined by VA in 
September 1977, the veteran alluded to having been 
hospitalized due to chest "tightness" in 1956 in service, 
though he was (as recorded by the examiner) "told no 
diagnosis"; the pertinent examination diagnosis was 
arteriosclerotic heart disease.

A report pertaining to treatment rendered him in 1994 by 
Ronald L. Ashton, M.D., denotes the veteran's related history 
of experiencing a"[myocardial infarction] in 1956".   A 
report pertaining to a thallium stress test performed under 
non-VA auspices on July 18, 1995, reflects that such test was 
interpreted to reveal "a mild fixed inferior wall perfusion 
defect consistent with prior infarction".  A report 
pertaining to the veteran's presentation on July 18, 1995, to 
Joseph H. Henderson, M.D., alludes to the foregoing 
interpretation of the stress test; Dr. Henderson indicated 
that he saw no "Q-waves on [the veteran's] 
electrocardiogram", and further indicated that while the 
veteran had "a vague history of infarct" during service, the 
records provided the physician by the veteran "don't show any 
compelling evidence of infarction", though the stress test 
report was "as dictated."  In an August 1995 statement from 
Dr. Henderson, the physician referred to a then recently 
administered stress test which had been interpreted as 
showing "a fixed inferior wall defect which could be related 
to prior infarction".  Dr. Henderson asserted that such 
finding "implies that [the veteran] may have had a heart 
attack at some time in the past."  In a March 1996 statement, 
Dr. Henderson refers to a stress test performed the previous 
year which revealed "an inferior scar compatible with an old 
infarction, although [such scar] could have been related to 
diaphragmatic attenuation..."  In a December 1996 statement, 
Dr. Henderson alluded to a May 22, 1956, service medical 
report on which "the physician entertained myocardial 
infarction as a diagnostic possibility"; Dr. Henderson 
further asserted that the veteran "clearly" had coronary 
artery disease and that he "may have had" the same "since 
1956."  

A statement from a lay individual (an attorney) who had known 
the veteran "since the mid 1970's", dated in October 1996, 
indicated that, based on his review of the veteran's military 
and medical history, it "appear[ed] clear to" him that the 
veteran's "physical problems" originated while he was in 
service.

In a September 1998 statement, Christopher C. Wright, M.D., 
indicated that at the time of the veteran's bypass graft 
surgery, accomplished in August 1998, he was noted to have 
"an anterior wall scar and adhesions between the anterior 
wall of the left ventricle and the pericardium."  Dr. Wright 
asserted that such findings "would indicate a myocardial 
infarction in the distant past..."  He further stated that the 
'adhesions' were characteristic "of those being certainly 
more than several years old and did not appear recent."  

When he was examined by VA in April 1999, the VA examiner 
indicated that she had "reviewed" the veteran's file and that 
the same "documented" that the veteran had experienced a 
myocardial infarction in service in 1956.  The examination 
diagnosis was coronary artery disease, and the VA examiner 
opined that, given the veteran's history of having 
experienced a myocardial infarction in service, there was  "a 
high probability that his current coronary artery disease had 
its onset during his military service."  Inasmuch as the 
veteran's service medical records (addressed in detail 
hereinabove) did not in fact "definitively diagnose a 
myocardial infarction", the RO arranged for the veteran's re-
examination.  On the latter VA examination, performed in July 
1999, the VA examiner reviewed the veteran's file.  Based on 
the same, and after examining the veteran, the physician 
opined that it was "not likely at all that the [veteran's] 
ischemic heart disease was" due to service; rather, it was 
"much more likely" that it was attributable "to his 
longstanding diabetes mellitus."  

As the most recent item of evidence, Dr. Wright, in a 
September 1999 statement, indicated that at the time of the 
veteran's August 1998 bypass graft surgery he was found to 
have "adhesions between the anterior wall of the left 
ventricle and the pericardium with fibrotic scarring of the 
anterior wall and apex."  Dr. Wright states that such 
findings "indicate that there had been a myocardial 
infarction in the distant past with subsequent Dressler's 
type syndrome and scarring."  Based on such findings, the 
physician opined "that the infarct certainly occurred years 
before and was not a recent event."

In considering the veteran's claim for service connection for 
coronary artery disease, the Board has taken pains to set 
forth his related contentions with precision and with 
attentiveness to detail, and the Board has no reason to 
question his veracity in advancing the same.  Notwithstanding 
the latter consideration, however, the Board is of the view, 
in light of the reasoning advanced hereinbelow, that service 
connection for coronary artery disease is not in order.  In 
reaching such conclusion, the Board would respectfully 
observe that, while it acknowledges the veteran's above-
quoted assertion that one 'First Lt. Gus T. Dallas' 
specifically informed the veteran that he had suffered 'a 
heart attack' on the occasion of his hospitalization in 
service in May 1956, in fact one "Gus T Dalis, 1st Lt MSC" is 
shown as having signed the veteran's discharge report (dated 
May 26, 1956, the other signatory being one "Norman D Owrey, 
Captain MC"), on which the pertinent diagnosis is a muscle 
strain, with no assessment implicating myocardial 
infarction/heart disease.  The presence of heart disease (or 
the sustaining of 'a heart attack') in service, insofar as 
direct service connection therefor is concerned, is thus not 
clinically documented.  With respect to presumptive service 
connection for coronary artery disease, the Board would 
merely point out that coronary artery disease was not 
formally assessed until the 1970's, a number of years after 
the veteran's separation from service.  Such consideration, 
in turn, precludes an award of presumptive service connection 
therefor in accordance with the provisions of 38 U.S.C.A. §§ 
1110, 1112 and 38 C.F.R. §§ 3.307, 3.309.  

While inferred service connection for coronary artery disease 
might yet be accorded the veteran pursuant to the provisions 
of 38 C.F.R. § 3.303(d), the Board is constrained to observe 
that while there are a number of legally probative (for 
inferred service connection purposes) items of record, to 
include the September 1998 and September 1999 statements from 
Dr. Wright, these statements are, collectively, merely to the 
effect that the veteran had suffered a temporally remote 
heart attack.  Further, while the December 1996 statement 
from Dr. Henderson, wherein he asserted that the veteran 'may 
have had' coronary artery disease 'since 1956', is thus (in 
positing a service onset of such disease) somewhat more 
definitive, the Board must emphasize that evidence favorable 
to a veteran's claim that does little more than suggest a 
possibility that a disability might be traceable to service 
is insufficient to establish service connection therefor.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

Finally, the Board has respectfully considered the above-
cited October 1996 lay statement from an individual (an 
attorney) who had known the veteran since the mid 1970's and 
who indicated that, based on his review of the veteran's 
military and medical history, it 'appear[ed] clear to' him 
that the veteran's 'physical problems' (to presumably include 
coronary artery disease) originated while he was in service.  
However, the Board would point out that an assertion by a 
pertinently lay individual (here an attorney) is insufficient 
to create an inference of medical causation, i.e., that the 
veteran has coronary artery disease of service origin.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In any event, 
such attorney, as a lay person, is not competent to provide 
an opinion which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In view of the reasoning set forth above, then, bearing 
(respectively) on direct, presumptive and inferred service 
connection, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for coronary artery disease is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


